 1
 2
 3
 4                     IN THE UNITED STATES DISTRICT COURT
 5                             FOR THE DISTRICT OF ARIZONA
 6
 7   United States of America,                   No. CR-16-02235-TUC-RCC (EJM)
 8                Plaintiff,                     ORDER
 9   v.
10   Miranda Lewis,
11                Defendant.
12
13         The Court having made a de novo review of the Report and Recommendation
14   prepared by Magistrate Judge Eric J. Markovich (Doc. 139), and no objections
15   having been filed;
16         The Court finds the magistrate judge’s Report and Recommendation is well
17   reasoned. The Court adopts the Report and Recommendation which finds the
18   defendant has violated Special Condition #1 and Special Condition #5.
19         IT IS ORDERED the matter is scheduled for a Final Disposition Hearing
20   Tuesday, August 3, 2021 at 9:50 a.m. before Senior Judge Raner C. Collins.
21         Dated this 9th day of July, 2021.
22
23
24
25
26
27
28
